11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT


In the interest of K.D.P. and                    * From the 132nd District Court
K.R.P., children,                                  of Scurry County,
                                                  Trial Court No. 26594.

No. 11-19-00367-CV                               * January 9, 2020

                                                 * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Bailey, C.J.,
                                                   Stretcher, J., and Wright, S.C.J.,
                                                   sitting by assignment)
                                                   (Willson, J., not participating)

      This court has considered Kelissa Hill’s motion to dismiss this appeal
and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the appeal is dismissed. The costs incurred by reason
of this appeal are taxed against Kelissa Hill.